number release date id office uilc cca_2011022214114020 --------------------- from ---------------------- sent tuesday date pm to -------------------- cc --------------------- subject language for form 872-p if the tax_matters_partner is a subsidiary_corporation in a consolidated_group if the consent is for a partnership year s ending on or before the last day of a consolidated_return_year beginning before date then acurrently authorized officer of the subsidiary_corporation should sign the consent in the name of the subsidiary_corporation the consent should also be signed by a currently authorized officer of the corporation who was the common parent_corporation of the consolidated_group for such consolidated_return_year see sec_1_1502-77a if the consent is for a partnership year s ending on or before the last day of a consolidated_return_year beginning on or after date then only a currently authorized officer of the subsidiary_corporation is required to sign the consent in the name of the subsidiary_corporation the signature and title of officer and the name and employer_identification_number of the subsidiary_corporation should be displayed in the signature block see sec_1_1502-77
